Name: 79/277/EEC: Commission Decision of 21 February 1979 derogating from Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-15

 Avis juridique important|31979D027779/277/EEC: Commission Decision of 21 February 1979 derogating from Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay Official Journal L 065 , 15/03/1979 P. 0032 - 0040 Spanish special edition: Chapter 03 Volume 16 P. 0049 Portuguese special edition Chapter 03 Volume 16 P. 0049 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , PP . 19 , 29 AND 37 . ( 4 ) OJ NO L 7 , 11 . 1 . 1979 , P . 31 . ( 5 ) OJ NO L 53 , 3 . 3 . 1979 , P . 33 . COMMISSION DECISION OF 21 FEBRUARY 1979 DEROGATING FROM DECISIONS 78/693/EEC , 78/694/EEC , 78/695/EEC AND 79/238/EEC CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY ( 79/277/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS ANIMAL HEALTH CONDITIONS CONCERNING IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY WERE LAID DOWN BY DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 3 ), AS LAST AMENDED BY DECISION 79/18/EEC ( 4 ), AND FROM PARAGUAY BY DECISION 79/238/EEC ( 5 ); WHEREAS DIFFICULTIES EXIST IN THE APPLICATION OF ARTICLE 20 ( K ) OF DIRECTIVE 72/462/EEC WHICH HAVE STILL TO BE RESOLVED ; WHEREAS , PENDING THE RESOLUTION OF SUCH DIFFICULTIES AND IN ORDER NOT TO DISRUPT EXISTING TRADE PATTERNS , THE MEMBER STATES SHOULD BE ALLOWED , ON A TEMPORARY BASIS , TO CONTINUE TO AUTHORIZE IMPORTS OF WHOLE MASSETER MUSCLES OF BOVINE ANIMALS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) OF DECISION 78/693/EEC , AND UNTIL 31 JULY 1979 , MEMBER STATES MAY CONTINUE TO AUTHORIZE THE IMPORTATION OF COMPLETELY TRIMMED MASSETER MUSCLES OF BOVINE ANIMALS FROM ARGENTINA CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX I AND WHICH MUST ACCOMPANY THE CONSIGNMENT . ARTICLE 2 BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) OF DECISION 78/694/EEC , AND UNTIL 31 JULY 1979 , MEMBER STATES MAY CONTINUE TO AUTHORIZE THE IMPORTATION OF COMPLETELY TRIMMED MASSETER MUSCLES OF BOVINE ANIMALS FROM BRAZIL CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX II AND WHICH MUST ACCOMPANY THE CONSIGNMENT . ARTICLE 3 BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) OF DECISION 78/695/EEC , AND UNTIL 31 JULY 1979 , MEMBER STATES MAY CONTINUE TO AUTHORIZE THE IMPORTATION OF COMPLETELY TRIMMED MASSETER MUSCLES OF BOVINE ANIMALS FROM URUGUAY CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX III AND WHICH MUST ACCOMPANY THE CONSIGNMENT . ARTICLE 4 BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) OF DECISION 79/238/EEC , AND UNTIL 31 JULY 1979 , MEMBER STATES MAY CONTINUE TO AUTHORIZE THE IMPORTATION OF COMPLETELY TRIMMED MASSETER MUSCLES OF BOVINE ANIMALS FROM PARAGUAY CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX IV AND WHICH MUST ACCOMPANY THE CONSIGNMENT . ARTICLE 5 CERTIFICATES IN CURRENT USE , AMENDED IF NECESSARY IN ACCORDANCE WITH THE PROVISIONS OF THIS DECISION , MAY BE USED UNTIL 31 JULY 1979 . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 FEBRUARY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX I ANIMAL HEALTH CERTIFICATE FOR WHOLE MASSETER MUSCLES ( 1 ) OF BOVINE ANIMALS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , ARGENTINA MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF BOVINE ANIMALSWHOLE MASSETER MUSCLES NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGES NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF ARGENTINA FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS : ( I ) HAVING SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED ( 4 ), OR ( II ) WHICH HAVE BEEN BORN , REARED AND SLAUGHTERED SOUTH OF THE BARRANCAS/COLORADO RIVERS BOUNDARY ( 4 ), - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - BOVINE ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - BOVINE ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY WHOLE MASSETER MUSCLES OF BOVINE ANIMALS , INCISED IN ACCORDANCE WITH PARAGRAPH 28 ( A ) OF CHAPTER VII OF ANNEX B TO DIRECTIVE 72/462/EEC , FROM WHICH LYMPHATIC GLANDS , ADHERING CONNECTIVE TISSUE AND FAT HAVE BEEN COMPLETELY REMOVED ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ( 4 ) DELETE AS APPROPRIATE . **** ANNEX II ANIMAL HEALTH CERTIFICATE FOR WHOLE MASSETER MUSCLES ( 1 ) OF BOVINE ANIMALS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , BRAZIL ( RIO GRANDE DO SUL , MINAS GERAIS , SANTA CATARINA , PARANA , SAO PAULO , BAHIA , ESPIRITO SANTO ) MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF BOVINE ANIMALSWHOLE MASSETER MUSCLES NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGES NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF BRAZIL ( STATES OF RIO GRANDE DO SUL , MINAS GERAIS , SANTA CATARINA , PARANA , SAO PAULO , BAHIA , ESPIRITO SANTO ) FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS WHICH HAVE SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED , - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - BOVINE ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - BOVINE ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY WHOLE MASSETER MUSCLES OF BOVINE ANIMALS , INCISED IN ACCORDANCE WITH PARAGRAPH 28 ( A ) OF CHAPTER VII OF ANNEX B TO DIRECTIVE 72/462/EEC , FROM WHICH LYMPHATIC GLANDS , ADHERING CONNECTIVE TISSUE AND FAT HAVE BEEN COMPLETELY REMOVED ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX III ANIMAL HEALTH CERTIFICATE FOR WHOLE MASSETER MUSCLES ( 1 ) OF BOVINE ANIMALS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , URUGUAY MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF BOVINE ANIMALSWHOLE MASSETER MUSCLES NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGES NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF URUGUAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS WHICH HAVE SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED , - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - BOVINE ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - BOVINE ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY WHOLE MASSETER MUSCLES OF BOVINE ANIMALS , INCISED IN ACCORDANCE WITH PARAGRAPH 28 ( A ) OF CHAPTER VII OF ANNEX B TO DIRECTIVE 72/462/EEC , FROM WHICH LYMPHATIC GLANDS , ADHERING CONNECTIVE TISSUE AND FAT HAVE BEEN COMPLETELY REMOVED ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX IV ANIMAL HEALTH CERTIFICATE FOR WHOLE MASSETER MUSCLES ( 1 ) OF BOVINE ANIMALS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , PARAGUAY MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF BOVINE ANIMALSWHOLE MASSETER MUSCLES NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGES NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF PARAGUAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS WHICH HAVE SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED , - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - BOVINE ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - BOVINE ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY WHOLE MASSETER MUSCLES OF BOVINE ANIMALS , INCISED IN ACCORDANCE WITH PARAGRAPH 28 ( A ) OF CHAPTER VII OF ANNEX B TO DIRECTIVE 72/462/EEC , FROM WHICH LYMPHATIC GLANDS , ADHERING CONNECTIVE TISSUE AND FAT HAVE BEEN COMPLETELY REMOVED ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME .